 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. InternationalUnion,UnitedAutomobile,Aircraft and Agricultural Imple-ment Workers of America, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.2.By coercively interrogating employees with respect to their union membership,activities, and sentiments, Respondent has interfered with, restrained, and coercedemployees in the exercise of their rights guaranteed in Section 7 of the Act, therebyengaging in an unfair labor practice within the meaning of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and (7) of the Act.4.The evidence does not establish that Respondent engagedin anunfair laborpractice within the meaning of Section 8 (a) (3) of the Act.[Recommendations omitted from publication.]Jimmie Green ChevroletandRetail Automobile Salesmen, LocalUnion No.501, affiliatedwith Retail Clerks InternationalAssociation,AFL-CIO.Case No. 23-CA-1133.September 8,1961DECISION AND ORDEROn June 26, 1961, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.'We agree with the Trial Examiner that salesman Smith was discharged by Respondentin violation of Section 8(a) (3) of theAct.Not onlywas Smith an admittedly exceptionalsalesman but his absence from one morning's floor time,while serious, was also in-advertent.WhileVice President and General Manager Williamson testifiedthat twoother salesmen had been discharged for absenteeism in the past 4 years both were guiltyof unexplained absences for a periodof daysOne of these was rehired after6 days andthe other,Trueblood,was allowed to resignUnlikeTrueblood,and contrarytoWilliam-son's statement of company policy, Smith was not permitted to resign.This evidence ofsignificantly disparate treatment coupled with the Respondent's knowledge of Smith'sunion activity and evidence that it suspected him of being the organizer of such activity,in light of the Respondent's opposition to the Union, convincesus that thereason assignedwas pretextuous and that the discharge was in fact discriminatory within the meaning ofthe Act.133 NLRB No. 5. JIMMIE GREEN CHEVROLETORDER45Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Jimmie GreenChevrolet, Houston, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Retail Automobile Salesmen,Local Union No. 501, affiliated with Retail Clerks International Asso-ciation, AFL-CIO or in any other labor organization of its employees,by discharging, refusing to reinstate, or in any other manner dis-criminating in regard to their hire or tenure of employment or anyterm or condition of employment.(b)Coercively questioning employees about their union sympathiesand activities, or in any other manner interfering with, restraining,or coercing employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Rex Smith immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of payhe may have suffered as a result of his discharge, in the manner setforth above in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board andits agents, for examination and copying all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other reports necessary to analyze and compute backpay.(c)Post at its establishment, copies of the notice attached to theIntermediate Report marked "Appendix." 2Copies of said notice,tobe furnished by the Regional Director for the Twenty-thirdRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places where no-2 This notice shall be amended by substituting for the words"The Recommendations ofaTrial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notifythe RegionalDirector for the Twenty-thirdRegion, inwriting,within 10 days from the date of this Order, what steps it hastaken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,in which all parties were represented,was heard before me inHouston,Texas,on May 2, 1961, upon the complaint of the General Counsel andanswer of Jimmie Green Chevrolet,herein referred to as the Respondent.TheGeneral Counsel and the Respondent have filed helpful briefs which have beenfully considered.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONAL FINDINGSThe Respondent owns and operatesa Chevroletagency at Houston,Texas, whereit is engaged in the sale and servicing of new and used automobiles and trucks.In the course of its business the Respondent obtainsfromout-of-Statesources motorvehicles, parts, and other materials valued in excess of $25,000 ayear.Respondentannually sells vehicles and performs related services,the gross value ofwhichexceeds$500,000.I find that the Respondent is engaged in commercewithin themeaning ofthe Act,and that it will effectuate the policiesof the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRetail Automobile Salesmen,Local Union No. 501, affiliated with Retail ClerksInternational Association,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Issues involvedThe complaint alleges that the Respondent's discharge of RexSmith,one of itsnew car salesmen,on December 19, 1960,was violative of Section 8(a)(3) of theAct, and that certain other of the Respondent's conduct violated Section 8(a)(1) ofthe Act.With respect to the principal issue involved in this case, the discharge ofSmith,the Respondent contends that he was lawfully discharged for having failedto report for work on Saturday morning, December 17.B. Smith's employment recordSmith had worked for the Respondent 4 months in1957as a used car salesmanand had left the Company's employ when the lot on which he was working wasclosed down.In August 1960, Smith returned to the Respondent'smain locationwith the intention of seeking reemployment as a used car salesman.One of the usedcar salesmen suggested that there might be an opportunity selling new cars. Smithwent over to the showroom and spoke first with Eric F. Williamson,the Respondent'sgeneral manager.When Smith explained that he had come in looking for a job asa used car salesman,Williamson asked him whether he would not do better sellingnew cars.When Smith expressed concern about the length of time it took to buildup a clientele of new car purchasers,Williamson offered to give him a guarantee of$75 a week for 6 weeks to tide him over the difficult period. ' As a result of thisconversation,Smith commenced selling new cars under Percy Isgitt, the new car salesmanager, on August 10, 1960.Smith had immediate success selling new cars.Although Smith did not workthe whole month of August,his compensation in the last 3 weeks in August exceededthe compensation for the full month of all 10 other new-car salesmen. Smith's rateof production in August was also higher than that of any other regular new car JIMMIE GREEN CHEVROLET -47salesman,Smith havingsold 11 unitsin 3 weeks as compared with the 12 units soldby 2 othersalesmen inthe full month.'For the entire period of his employment Smith had the next to the highestearningsof any of the regularnew car salesmen.Charles L. Flinker received the highestcompensationof any of the Respondent's new car salesmenin the last 5 months of1960.He received $2,549.06 during this period. In these months, Rex Smith earned$2,495.92.Bob G. Graves was paid only slightly less, $2,494.51, in the last 5 monthsof 1960.However, Smith worked only 181/2 out of 22 weeks in the last 5 months in1960.Flinker apparently worked 20 weeks during this period .2Graves, so far asthe record shows, worked full time the last 5 months of 1960.Thus,comparingSmith's earningsin 181/2weeks with Flinker's in 20 and Graves' in 22, Smith'srateof earnings,or the amount ofearnings'perweek, was the highest of any of theRespondent's newcar salesmen.With regard to the total number of units sold by newcar salesmenin the last 5months of 1960, Smith with 39 was second only to J. H. Burke, who sold 40 unitsduring this period.3However, Burke received only $2,164,14in compensationduring this period, several hundred dollarsless thanSmith received.C. Sequence of events1.The organization of the UnionIn the latter part of November 1960 several salesmen employed in automobileagencies in Houston, Texas, requested information of Donald J. Hofer, a specialrepresentative of Retail Clerks International Association, concerning the formationof a citywide union of automobile salesmen.After receiving these requests, Hoferarranged for meetings of salesmen employed in the various agencies in Houston.The first meeting was held on December 6.At the second meeting on December 7temporary officers were elected.After the December `7 meeting, the temporaryofficers publicized over the radio the organizing campaign which was then in prog-ress.At a meeting on December 9, a formal application for a local union charterwas completed and sent to the Retail Clerks International Association.Meetings ofsalesmen from the various agencies were also held on December 12, 14, 16, 19, and27, 1960, and on January 4, 1961.At the December 19 meeting the charter forLocal Union No. 501, which had just been received from the International, wasshown to the assembled salesmen.Among those attending these meetings or otherwise taking part in its activitieswere Rex Smith, Bob F. Hayes, and Marvin Frank, all of whom were employed bythe Respondent.During this period considerable talk about the Union took placeat the Respondent's establishment in which these and other employees of theRespondent participated.From the time he first heard about the union movement onDecember 7, Smith actively worked to interest his fellow salesmen at Jimmie GreenChevrolet in the Union.He also communicated with his friends at other dealer-ships in an effort to drum up support for the union movement.2. Jimmie Green's speech to the salesmenOn Saturday morning, December 10, New Car Sales Manager Percy Isgitt an-nounced that an important meeting would be held on the following Monday morning,and that Jimmie Green was going to speak to the salesmen.Green, although thepresident of the Respondent and the owner of the business, was not active in itsmanagement.Occasionally Green visited the salesroom and chatted with the sales-men. Less frequently he addressed the salesmen as a group.On Monday morning, December 12, Green spoke to all of the salesmen.Amongother things,Green said on this occasion that he could not understand why thesalesmen were interested in the Union, asserting that the Respondent, unlike someother dealers, had always given many of the benefits which he understood the Unionwas seeking, such as Sunday closing, paid. vacations, hospitalization, and demonstra-tors for the salesmen's personal use.Green pointed out that if the Union were1 Excluded from consideration here and in the discussions which follow are the earningsand production rate of Marvin Frank, the Respondent's fleet manager, who was princi-pally engaged in making fleet sales.aThe record shows that Flinker did not work the first 2 weeks in December 1960.Burke apparently worked full time in the last 5 months of 1960Comparing Burke'srate of production, 40 units in 22 weeks, with Smith's 39 units in 18% weeks, Smith'srate of production per week was higher than Burke's 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuccessful in obtaining guaranteed salaries forthe men, then the dealers would haveto insist on certainproduction quotas, and that this would hurtthe salesmen as wellas the dealers.Green further mentioned that he did not believe that the union move-ment would work for the further reason that the organized dealers could not competewith the unorganized dealers outside of Houston who would be able to undersell theHouston dealers.Green also said during this talk that the national effort to organizeautomobile salesmen had failed, and asserted that violence had attended earlierefforts to organize the mechanics.He reminded the salesmen of Texas' right-to-worklaw and made a statement to the effect that the courts have held that pickets could notinterfere with deliveries of vehicles to struck dealerships.At the conclusion of hisspeech, Green invited anyone desiring to speak in favor of the Union to do so, andto take all the time he wanted.No one accepted this invitation.3.Manager Isgitt's conversations with employees about the UnionA day or two after Green's talk on the morning of December 11, Mike Keenan,the manager of the Respondent's used car department, in conversations with two ofthe salesmen, referred to Smith as a "union organizer."When he asked Bob HayesifSmith was a union organizer, Hayes said that he was not.Whereupon Keenanstated that "word was going around that Rex (Smith) was a union organizer."Keenan also spoke to Marvin Frank about Smith's being a "union organizer."Frank subsequently informed Smith of this fact.On December 15, Sales Manager Isgitt called Smith in his office where, as Smithtestified, they had "very friendly" conversation about the Union. Isgitt asked Smithhow many of the salesmen were in the Union and, after stating that he did not thinkthat a union for automobile salesmen was good for either the salesmen or the dealer,inquired of Smith what he thought he would gain from union affiliation. Smith re-plied that he liked his job, and that since he had been accused of being a "unionorganizer," he did not want to discuss such a "controversial" topic with him. Isgittwent on to say that commencing the first of the year the Respondent was going tohave to start applying its 16-car production rule to him .4 Smith replied that hethought that the 16-unit requirement was a "threat." Isgitt denied this, assertingthat it was intended to stimulate the men to be quality salesmen. Isgitt then went onto say that if he thought the 16-unit requirement constituted pressure upon him, toconsider how much greater pressure he would be subjected to under a union con-tract providing for a guaranteed salary, asserting that with such provisions in effectthe dealer would have to demand more sales.As Isgitt admitted, he had similar conversations about the Union in Decemberwith almost every new carsalesmanemployed by the Respondent.According toBob Hayes' credited testimony, Isgitt told him that the Union could not benefit eitherhim or any of the othersalesmen.On other occasions, Isgitt questioned Hayes as towhether he had attendedunion meetingsand also as to what he and the othersalesmen though about the Union.4.The discharge of SmithThe Respondent's 11 or 12 new car salesmen work in 4V2 -hour shifts every week-day and they work all day every other Saturday.The Respondent, however, permitsthe salesmen to make arrangements among themselves to trade shifts as long as therequisite number ofsalesmen is onthe floor at all times.On Saturday, December 10,Smith was not scheduled to work.However, he substituted for anothersalesmanon this occasion.Forgetting that Saturday, December 17, was his scheduled work-day, Smith did not report for duty that morning.When he called the showroomabout 10 that morning to ascertain whether he had received any telephone calls, theoperator informed him that Isgitt was looking for him. Smith asked to speak to him,but Isgitt's line was busy so Smith said he was coming in later anyway and wouldspeak to Isgitt then.When Smith arrived at the showroom about 1 p.m., Isgitt had left for the day.One of the salesmen informed Smith that Isgitt was "very upset" because he hadfailed to report for work that morning.When Smith checked the schedule he ascer-d The Respondent customarily required its salesmen to sell 16 units or to produce theequivalent in gross profits every 2 months.Under ordinary circumstances failure toachieve such sales would result in dischargeHowever, in the latter part of December1960, the Respondent, because of the deteriorating economic situation, decided to reducethis requirement to 12 units every 2 months, effective the first of the year.Only 1 ofthe Respondent's 11 or 12 new car salesman was able to meet the old quota in Novemberand December 1960. JIMMIE GREEN CHEVROLET49tained that he was due to report for work that day. Jimmie Green stopped in atthe showroom that afternoon.As he wasleaving at4 p.m., he asked Smith wherehe had been that morning. Smith told him that he was ashamed to admit it, butthat he had been confused as to his day off, and had not been there.Green saidnothing and left.Aftercompleting the sale ofa car, Smith called Isgitt at his home late thatafternoon and apologized, as follows, as Isgitt testified:Gee, I am sorry I didn't show up. Some of the boys tell me you are mad atme. I just goofed, Iguess.I just didn't realize I was on the floor today.Isgitt replied that hispatiencewas exhausted, that he was worn out talking to himabout observing the Respondent's rules, and that he was going to see that this wasaccomplished, and would see him Monday.Smith attendeda salesmeeting conducted by Isgitt the first thing the followingMonday morning.Although Isgitt admittedly observed Smith at this meeting, hesaid nothing to him at thattime.After themeeting, sincehis shift did not com-mence untillater that day, Smith left the showroom and attended to personal errands.Later thatmorningSmith's wife informed him that Isgitt had called him twice.When he reached Isgitt on the telephone, he asked him if someone were looking forhim.Isgitt said no, that he wantedto see him.Smith said he would come rightaway.Shortly after Smith arrived at the showroom, Isgitt took him up to General Man-ager Williamson's office.There, in the presence of Williamson, Isgitt told Smith thathe hated "to be the one to blow the whistle" on him, but that if he did not thinkenough of his floor time to show up for work, he did not care much about his job.When Smith asked if this meant that he was discharged, Isgitt told him to return thekeys to his demonstrator. Smith asked Isgitt to give him another chance. Isgittrefused, saying that he had warned him less than a week before about being late andthat he had lost his floor time on this occasion. Smith thereupon asked "if unionactivities had any bearing on this." Isgitt declared vehemently, "it absolutely didnot."Isgitt, ashe credibly testified, decided to discharge Smith the same day he dis-charged him.Before doing so he informed General Manager Williamson of hisdecision and obtained his approval.D. The Respondent's contentions; conclusionsThe Respondent contends that it had repeatedly spoken to Smith about his lack ofpunctuality in reporting for work, and that only a short time before he was dis-charged, Smith had been given an ultimatum to the effect that if he werelate againhe would be discharged.Consequently, so the Respondent's argument goes, whenSmith failed to show up at all on Saturday morning, December 17, the Respondenthad to make good on its ultimatum to Smith in order tomaintaina semblance ofdiscipline among thesalesmen.The Respondent sought to have itssalesmen bepunctual about reporting for theirshifts and for morningsalesmeetings.Isgitt repeatedly cautioned the men aboutcoming in on time. It did, however, allow 30 to 45 minutes leeway. Salesmen whowere later than 45 minutes were required to call in and explain matters.Employeeswho were later than 45 minutes without calling in were customarily deprived of theirfloor time that day.-Smith, as he admitted, had been deprived of his floor time for being late on one oc-casion about a week before his discharge.He had been similarly disciplined for thesame offense about a month before his discharge.Isgitt testified that he had talked with Smith about his tardiness severaltimes inthe last 2 or 3 weeks of his employment. Isgitt further testified that in his last talkwith Smith only 2 or 3 days before the Saturday on which Smith failed to show up,he had warned Smith that he would be discharged if he werelate again.Smith wascalled in rebuttal.In responseto counsel for the General Counsel's question asto whether he recalled being given any such warning by Isgitt, Smith replied firmly,"No, sir, notsinceI started."This is one of the comparatively few conflicts in thetestimony in this case. In resolving it I have had to rely on the demeanor of theconflicting witnesses, the completeness of their recollections, and the inherent proba-bilities of the situationAlthough Isgitt was firm in his testimony that he had given Smith a dischargewarning but a few days Before his discharge, he was unable to recall the occasionor the incident giving rise to this reprimand.Thus, when asked what was the oc-casion for giving such a warning, Isgitt replied, "Well, the occasion was no special024067-62-vol 133-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasion because there's very seldom a day pass that I don't talk to several salesmenabout various shortcomings or various areas where some improvement may be had."When questioned again concerning the "specific thing" about which he talked toSmith on this occasion, Isgitt mentioned in general terms "punctuality and attentionto the requirements of his job as a salesman at Jimmie Green Chevrolet."about his conversations with Isgitt. It appears from Smith's testimony that theonly occasion shortly before his discharge on which Isgitt reprimanded him was abouta week before his discharge, at which time Isgitt spoke to him about being late andtold him that he had "lost his floor time" that day because of his tardiness. Smithimpressed me as a reliable witness who was careful not to overstate matters.While on the whole Isgitt appeared to be a truthful witness, where Smith's short-comings as an employee were concerned, Isgitt, in my opinion, was prone to exag-gerate.Isgitt in his testimony indicated dissatisfaction with Smith's sales production.While the best that any of the Respondent's new car salesmen could do in the wayof sales production may not have satisfied Isgitt, nevertheless, in view of the factthat Smith, as the Respondent's own figures show, was one of the Respondent's toptwo new car sales producers, such testimony is misleading, to say the least.Underall the circumstances, I do not credit Isgitt's testimony to the effect that he hadgiven Smith an ultimatum only a few days earlier that he would be discharged if hewere late again. I find, in accordance with Smith's testimony, that he was givenno warning of discharge by Isgitt.Accordingly, I reject Isgitt's testimony and thecontention based thereon, that in discharging Smith he was merely carrying out theultimatum which he had given Smith a few days earlier.Still to be resolved is the question as to the motivation underlying Smith's dis-charge.On the one hand is the fact that Smith, after being warned on several oc-casions about being late, missed one whole morning of showroom duty-a busy dayat that-because he got mixed up in his own mind as to which Saturday he was toreport.On the other hand are various facts which suggest that the Respondent might nothave viewed Smith's offense so seriously had it not known that Smith was seriouslyinterested in the movement to organize the Houston automobile salesmen.First isthe fact that Smith was one of the top producers among Respondent's new car sales-men.Isgitthimself recognized, as he testified, that Smith had "a lot of nativeability "Isgitt testified further concerning Smith's competence as follows: "He hasan ability to boost morale of the men.He has an ability to make customers imme-diately just fall for him.He has got a lot of personality there,"Effectiveautomobile salesmen are difficult to obtain in Houston, as is shown by the turnoverof salesmen at the Respondent's establishment and by the relatively low compensa-tion received by some of the salesmen retained on the Respondent's staff.In addition, while Smith had been reprimanded several times for tardiness, Isgittadmitted that all of the other salesmen had been late at one time or another. Isgitt;further admitted thatMarvin Frank, the Respondent's fleet manager (nonsuper-visory), was frequently late for sales meetings and on occasions had missed thementirely.However, Isgitt contended, with some justification, that missing floor dutywas much more serious than missing sales meetings. Smith's missing of the floorduty on the Saturday morning in question was not due to any conscious flouting ofthe Respondent's regulations, but rather to an inadvertent mistake on his part asto his scheduled workday, a mistake which he freely admitted having made. Inareas where effective employees are difficult to obtain, employers do not normallyterminate superior employees for unintentional violations of employer rules.The Respondent was opposed to the organization of its salesmenThis is clearnot only from the President Jimmie Green's speech to the employees but also fromSalesManager Isgitt's conversations with Smith and Hayes in which he stressed thedisadvantages of union affiliation.The Respondent's hostile attitude towards theorganization of its employees is relevant in determining its underlying motivation indischarging Smith.So also is the fact that the Respondent discharged Smith at theheight of the union organizing drive. In view of these facts, and the further fact thatSmith was one of the Respondent's two top new car sales producers, I conclude thatabsent Smith's active support of the efforts to organize the Respondent's salesmen,SalesManager Isgitt would have overlooked Smith's mixup on reporting days, andthat he decided to utilize this incident as a pretext for discharging Smith in order tobe able to pose an object lesson to the other salesmen as to the consequences ofsupporting the Union.Accordingly, Isgitt's discharge of Smith on December 19,1960, violated Section 8(a) (3) and (1) of the ActIn view of the various expressions of opposition to the Union by Jimmie Greenand by Isgitt and in view particularly of Isgitt's discriminatory discharge of Smith,it is evident that Isgitt's questioning of employees about their union sympathies and JIMMIE GREEN CHEVROLET51activitieswas not done out of idle curiosity. In these circumstances, Isgitt's ques-tioning acquired a coercive impact and was therefore violative of Section 8 (a)( I) ofthe Act.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willdirect it to cease and desist from the unfair labor practices herein found, and totake certain affirmative action designed to effectuate the policies of the Act.Iwill also recommend that the Respondent offer Rex Smith immediate and fullreinstatement to his former or a substantially equivalent position, without loss ofseniority or other rights and privileges, and make him whole for any loss of payhe may have suffered by payment to him of a sum of money equal to that which hewould normally have earned as compensation from the date of the discriminationto the date of the offer of reinstatement, less his net earnings during said period, andin a manner set out in F. WWoolworth Company,90 NLRB 289.Iwill also recommend that the Respondent preserve and make available to theBoard or its agents, upon request, for examining and copying, all payroll and otherrecords necessary to analyze the amounts of backpay due.The unfair labor practices herein found are such as to indicate an attitude of op-position to the purposes of the Act generally, and accordingly, the commission ofthese and other unfair labor practices in the future is reasonably to be anticipatedfrom such past conduct. In these circumstances, the preventative purposes of theAct may be thwarted unless the remedy is coextensive with the threat.To effectuatethe policies of the Act, therefore, it will be provided that the Respondent cease anddesist from infringing in any manner upon the statutory rights of its employeesCONCLUSIONS OF LAW1By discharging Rex Smith on December 19, 1960, Jimmie Green Chevrolethas discriminated in regard to his hire and tenure of employment, thereby discourag-ingmembership in Retail Automobile Salesmen, Local Union No. 501, affiliatedwithRetailClerks International Association, AFL-CIO, in violation of Section8(a)(3) and (1) of the Act.2By coercively questioning employees concerning their union sympathies andactivities,Jimmie Green Chevrolet has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed in Section 7 of the Act, in violationof Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Retail Automobile Salesmen, LocalUnion No. 501, affiliated with Retail Clerks International Association, AFL-CIO, or any other labor organization of our employees, by discharging them orin any other manner discriminating against them in regard to their hire andtenure of employment or any term or condition of employment.WE WILL NOT coercively question employees about their union sympathiesand activities, or in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right of self-organization, to form labororganizations, to join or assist Retail Automobile Salesmen, Local Union No501, affiliated with Retail Clerks International Association, AFL-CIO, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed in Section7 of the Act, or to refrain from any and all such activities.WE WILL offer to Rex Smith reinstatement to his former or a substantiallyequivalent position,without prejudice to his seniority or other rights andprivileges, and we will make him whole for any loss of pay suffered as a resultof his discharge. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain or to refrain from becoming orremaining members of RetailAutomobileSalesmen,Local Union No.501, affiliatedwithRetailClerksInternationalAssociation,AFL-CIO, or any other labororganization.JIMMIE GREEN CHEVROLET,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.Local 694, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO [Jervis B. Webb Company]andElmerP. BarrLower Ohio Valley District Council of Carpenters and JoinersofAmerica,United Brotherhood of Carpenters and Joinersof America,AFL-CIO [Jervis B. Webb Company]andElmerP.Barr.Cases Nos. 25-CB-395 and 25-CB-404. September 8,1961DECISION AND ORDEROn October 27, 1960, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardl,as delegtted its powers in connection with this case to a three-member pb,,nel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following additions.We agree with the Trial Examiner's conclusion that there is in-sufficient evidence to support a finding that the Respondents and theEmployer were parties to an unlawful hiring arrangement wherebymembers of Respondents were given preference in hiring over non-members. It is clear, as our dissenting colleague concedes, that theRespondent Council's area contract is nondiscriminatory on its face.It is also clear that on January 27 the business agent of RespondentLocal 694 specifically told Barr, the alleged discriminatee, that hehad no objection to Barr's going to work for the Employer, and that on133 NLRB No. 9.